—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered January 11, 1999, convicting him of course of sexual conduct against a child in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The testimony of the complainant established that during a 16-month period, the defendant engaged in sexual activity with her when she was under the age of 11 years. Moreover, upon the exercise of our factual review power (see, CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence.
The defendant’s remaining contentions are without merit. O’Brien, J. P., Goldstein, Schmidt and Smith, JJ., concur.